Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 1 of 8




                    Exhibit B
                          Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 2 of 8
                                                                         - 1 of 7 -
FD-302 (Rev. 5-8-10)

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       08/05/2019



            On June 11, 2019, SA Matt McElhiney obtained a PDF file from Facebook
        pursuant to a federal search warrant issued on May 22, 2019, containing
        account information for Facebook user ID 100013654273480.

           A review of the PDF file revealed that it contained 16,544 pages. Page 1
        indicated that the account had been deleted on June 2, 2019; however,
        historical account information was provided as a result of previously
        executed preservation requests on the account.

           Pages 20 and 8194 indicated that the account was registered on October 4,
        2016 and was active at the time the first preservation request was made on
        February 9, 2019 but was subsequently deactivated on April 15, 2019. The
        name on the account was listed as Streezt NW. The current city was listed
        as Seattle, Washington. The account identifier for the account was
        streezy.nw. The date range of the collection was January 1, 2010 to May 22,
        2019. The account was associated with the cell phone number(s) 360-515-
        9690, which was verified on August 21, 2017 at 05:42:02 UTC, 360-559-1596,
        which was verified on December 27, 2018 at 01:25:11 UTC, and 360-932-2598.
        Status Updates contained multiple photos of Joseph Sam.

           Unified messages for the account included communications between the
        following Facebook users:

        1. Sharon Arellano (100002219689261) - A string of messages discussing Sam's
        location following the the assault and robbery. During the conversation, Sam
        requests a ride from Arellano and details his location near an coffee shop
        and taco truck on the Tulalip reservation.

        2. Mariah Boudrieau (100026598294104) - A string of messages following the
        assault and robbery discussing meeting up. During the conversation, Sam
        provides his current phone number and states that he still needs his share.
        Specifically, the messages included the following communications:




   Investigation on    07/29/2019           at   Everett, Washington, United States (In Person)

   File #   198L-SE-3062778                                                                                                  Date drafted    07/29/2019

   by   Matthew Christopher McElhiney
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
                                                                                                                                               PELTIER_SAM_002827
FD-302a (Rev. 5-8-10)       Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 3 of 8

          198L-SE-3062778
                            (U) Review of Facebook Search Warrant
                            Return for User ID 100013654273480 (Joseph
Continuation of FD-302 of   Sam)                                         , On   07/29/2019   , Page   2 of 7



                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 07:03:02 UTC
                            Body   Hey we need to talk so I will ne commimg to you soon ill call you
                                   and we need to get together asap please


                        Author     Streezy NW (100013654273480)
                            Sent   2019-02-08 07:18:54 UTC
                            Body   4259489141 YES ALSO NEED ME SHARES.....HEHEHE


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 07:48:24 UTC
               Call Record                      Type phone
                                              Missed true
                                            Duration 0


                        Author     Streezy NW (100013654273480)
                            Sent   2019-02-08 11:35:32 UTC
               Call Record                      Type phone
                                              Missed true
                                            Duration 0


                        Author     Streezy NW (100013654273480)
                            Sent   2019-02-08 11:35:47 UTC
                            Body   WRU?


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 22:10:42 UTC
               Call Record                      Type phone
                                              Missed true
                                            Duration 0


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 22:13:00 UTC
               Call Record                      Type phone
                                              Missed true


                                                                                                PELTIER_SAM_002828
FD-302a (Rev. 5-8-10)       Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 4 of 8

          198L-SE-3062778
                            (U) Review of Facebook Search Warrant
                            Return for User ID 100013654273480 (Joseph
Continuation of FD-302 of   Sam)                                         , On   07/29/2019   , Page   3 of 7



                                            Duration 0


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 22:13:08 UTC
               Call Record                      Type phone
                                              Missed true
                                            Duration 0


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 22:13:57 UTC
               Call Record                      Type phone
                                              Missed true
                                            Duration 0


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-08 22:14:12 UTC
               Call Record                      Type phone
                                              Missed true
                                            Duration 0


                        Author     Mariah Boudrieau (100026598294104)
                            Sent   2019-02-09 01:06:40 UTC
                            Body   So call me asap please I need to talk to you

          3. Priscilla Zavala (515490681) - A string of messages discussing narcotics
          trafficking and Sam's location following the assualt and robbery.

          4. C Jake Sullivan (100001025210932) - A string of messages discussing
          narcotics trafficking as well as Sam's location around the time of the
          robbery, including Sam requesting a ride from Sullivan to a lick.

          5. Iaintuskia Seattle (100001183491498) - A string of messages discussing an
          upcoming lick Sam has arranged and Iaintuskia Seattle's possible
          participation in the lick.

          6. Ashley Harrison (100025119769128) - A string of messages including photos
          of Sam.


                                                                                                PELTIER_SAM_002829
FD-302a (Rev. 5-8-10)        Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 5 of 8

          198L-SE-3062778
                            (U) Review of Facebook Search Warrant
                            Return for User ID 100013654273480 (Joseph
Continuation of FD-302 of   Sam)                                          , On   07/29/2019   , Page   4 of 7




          7. Jackie Hafenscher (100006913844831) - A string of messages discussing
          Sam's location on a reservation following the assault and robbery, including
          a request from Sam for a ride, statements about the cops looking for him,
          and his worries about getting caught.

          8. Joe Myers Jr. (100029914783513) - A string of messages discussing the
          assault and robbery of the victim, including Myers stating that he saw Sam
          running through the neighborhood where the assault occurred and Sam
          confirming that was him running. Additionally, Myers discussed being
          interviewed by the police about Sam's involvement. Specifically, the
          messages included the following communications:

                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-02-08 07:22:59 UTC
                             Body   Bro wat the fuck did u do last night over at Dennis house I seen u
                                    running thru


                        Author      Streezy NW (100013654273480)
                             Sent   2019-02-08 07:24:29 UTC
                             Body   Nothing! Trying to get my homegirl away from there...I thought I
                                    heard you.. but I couldn't get no one to help felt like


                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-02-08 07:25:01 UTC
                            Body    I was tryin but u kept running so I was like ok then


                        Author      Streezy NW (100013654273480)
                             Sent   2019-02-08 07:26:43 UTC
                            Body    Where was you at?..i ran past that house you always chill at!...I
                                    had a feeling you was around there?



                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-02-08 07:27:11 UTC
                            Body    I was over by the basket ball court




                                                                                                 PELTIER_SAM_002830
FD-302a (Rev. 5-8-10)        Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 6 of 8

          198L-SE-3062778
                            (U) Review of Facebook Search Warrant
                            Return for User ID 100013654273480 (Joseph
Continuation of FD-302 of   Sam)                                          , On   07/29/2019   , Page   5 of 7



                        Author      Streezy NW (100013654273480)
                             Sent   2019-02-09 23:15:44 UTC
                            Body    Dam that was krazy...i kept thinking you was close by?....


                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-02-10 00:11:11 UTC
                            Body    Kk lol


                        Author      Streezy NW (100013654273480)
                             Sent   2019-02-10 00:31:20 UTC
                            Body    Lol


                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-03-11 10:55:53 UTC
                            Body    Wat up fam way u been up to what e r European been at u still a
                                    round tulalip I did I was gonna say let's kick it late today or
                                    Something u kno been awhile since we kicked it bro



                        Author      Streezy NW (100013654273480)
                             Sent   2019-03-17 07:15:07 UTC
                            Body    Shit


                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-04-15 04:42:00 UTC
                            Body    Hey bro the cops out heong about u and about that shooting that
                                    happens out here they Kno u did it and want u hella bad bro just
                                    letting u Kno kk


                        Author      Streezy NW (100013654273480)
                             Sent   2019-04-15 11:53:25 UTC
                            Body    What you mean they know I did it? What exactly did they say? And who
                                    were they asking for?


                        Author      Joe Myers Jr. (100029914783513)


                                                                                                 PELTIER_SAM_002831
FD-302a (Rev. 5-8-10)        Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 7 of 8

          198L-SE-3062778
                            (U) Review of Facebook Search Warrant
                            Return for User ID 100013654273480 (Joseph
Continuation of FD-302 of   Sam)                                          , On   07/29/2019   , Page   6 of 7



                             Sent   2019-04-15 11:54:25 UTC
             Call Record                         Type phone
                                               Missed true
                                             Duration 0


                        Author      Streezy NW (100013654273480)
                             Sent   2019-04-15 11:54:42 UTC
                            Body    I can't talk.. Everyone is sleeping


                        Author      Joe Myers Jr. (100029914783513)
                             Sent   2019-04-15 11:55:28 UTC
                            Body    Well I don't wanna sitchere and write all of it down so when u can
                                    call me here is my number kk b            kk


                        Author      Streezy NW (100013654273480)
                             Sent   2019-04-15 11:55:57 UTC
                            Body    Hold on I'll call u in 2 min


                        Author      Streezy NW (100013654273480)
                             Sent   2019-04-15 11:56:58 UTC
                             Body   Kk


          9. Jett Jones (100027566722562) - A string of messages discussing narcotics
          trafficking and Sam's location following the assault and robbery, as well as
          Sam requesting Jones "do damage control" because someone was "trying to
          snitch" oh him. Additionally, the messages include discussions about how the
          cops are looking for Strap but were not asking about Sam's real name.

          10. Nina Wallace (100002213401509) - A string of messages discussing
          narcotics trafficking as well as Sam's location following the assault and
          robbery. The conversation also includes multiple messages where Wallace
          refers to Sam as Strap.

          11. Tammy Bryar (100002835545964) - A string of messages which includes
          multiple messages where Bryar refers to Sam as Strap




                                                                                                 PELTIER_SAM_002832
FD-302a (Rev. 5-8-10)       Case 2:19-cr-00115-JCC Document 49-2 Filed 03/06/20 Page 8 of 8

          198L-SE-3062778
                            (U) Review of Facebook Search Warrant
                            Return for User ID 100013654273480 (Joseph
Continuation of FD-302 of   Sam)                                         , On   07/29/2019   , Page   7 of 7




          12. Mary Aldcroft (100028359401083) - A string of messages with Mary
          Aldcroft that do not include any communications for approximately two months
          between February and March 2019.

          13. Martin Perez (100015811906791) - A string of messages discussing
          narcotics trafficking.

          14. Brooke James (1909177955824238) - A string of messages during which Sam
          refers to himself as Strap.

          15. Makyla Avila (100010926215799) - A string of messages during which Sam
          refers to himself as Strap.

          16. Lucky E. Morris (1259162760) - A string of messages during which Sam
          refers to himself as Strap.

          17. Glenn Magner (1750577522) - A string of messages discussing narcotics
          trafficking, Sam discussing his location following the assault and robbery,
          including a request not to disclose his location.

          18. Sarah Brady (100029784708007) - A messages from Sam on February 16,
          2019, in which he states "... I'M IN A DEPRESSED SLUMP I CAN'T SEEM TO
          SHAKE...I GOT MY TRUCK BACK BUT NOW I'M IN HOT WATER WITH TULALIP TRIBAL?
          LOOKING AT A LONG TIME IF THEY BOOK ME? (PLEASE KEEP THAT BETWEEN US!)..."

             SA McElhiney assembled a new PDF file from the above referenced Facebook
          communications with non-relevant data either omitted or redacted. This
          reduced PDF has been attached as a digital 1A.




                                                                                                PELTIER_SAM_002833
